In a proceeding to modify a decree of a court of Mexico so as to increase the provision of said decree directing- support for two children of *557the parties to be paid by their father, (1) the petitioning mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County, dated March 28, 1972, as, after a hearing, increased the child support provision from $70 per week to $90 per week and awarded petitioner a counsel fee of $250; and (2) the father cross-appeals, as limited by his brief, from so much of the order as thus increased the child support provision. Order modified, on the facts, by increasing the counsel fee award to $500. As so modified, order affirmed insofar as appealed from, without costs. To the extent indicated herein, the counsel fee award was inadequate. Gulotta, P. J., Hopkins, Latham and Brennan, JJ., concur.